DONAHUE, Circuit Judge.
I concur in the judgment of affirmance, but for reasons other than 'those stated in the majority opinion.
It appears from the evidence that, when the defendant opened the door of his apartment in response to the officer’s knock, Officer Plappert said to him, “I believe you have got a still here.” To this the defendant replied, “Yes; that is it upstairs in the attic.” "Whether this was said before or after the officer told defendant that he had a search warrant, and the defendant replied, “I don’t care for it,” is unimportant, for the reason that the defendant further stated to the officers, in substance, that he had sold about 200 gallons Of whisky at $3.50 a gallon; that the customers came there after the liquor; that he had purchased the still from some unknown person for $70, and then offered to bribe the officers.
There is no contradiction in this record of the testimony of the officers in reference to the defendant’s statements made at the time of search and seizure, and so far as it appears • from this record, these admissions of guilt by the defendant were purely voluntary, and conclusive proof of defendant’s guilt.
For this reason the evidence of the officers in reference to the still and whisky found in the defendánt’s possession could not have been prejudicial, regardless of the validity or invalidity of one or both of the. search warrants. The still and whisky found by the officers in defendant’s possession were not offered in evidence.